            Case 2:16-cr-00100-GMN-DJA
               Case: 19-10097, 03/14/2019,Document  348 DktEntry:
                                           ID: 11228404, Filed 03/14/19  Page
                                                                  1-1, Page 1 of1 3of 3

                                     Office of the Clerk
                    United States Court of Appeals for the Ninth Circuit
                                   Post Office Box 193939
                            San Francisco, California 94119-3939
                                        415-355-8000
Molly C. Dwyer
Clerk of Court                           March 14, 2019


       No.:         19-10097
       D.C. No.: 2:16-cr-00100-GMN-CWH-1
       Short Title: USA v. Jan Fuechtener


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       Failure of the appellant to comply with the time schedule order may result in
       dismissal of the appeal.

       Please read the enclosed materials carefully.
        Case 2:16-cr-00100-GMN-DJA
           Case: 19-10097, 03/14/2019,Document  348 DktEntry:
                                       ID: 11228404, Filed 03/14/19  Page
                                                              1-1, Page 2 of2 3of 3




                      UNITED STATES COURT OF APPEALS
                                                                        FILED
                             FOR THE NINTH CIRCUIT
                                                                        MAR 14 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                    No. 19-10097

                 Plaintiff - Appellee,
                                              D.C. No. 2:16-cr-00100-GMN-CWH-1
   v.                                         U.S. District Court for Nevada, Las
                                              Vegas
 JAN ROUVEN FUECHTENER,
 AKA Lars Schmidt,                            TIME SCHEDULE ORDER

                 Defendant - Appellant.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.2. If there were no reported
hearings, the transcript deadlines do not apply.

Thu., April 4, 2019              Transcript shall be ordered.
Mon., May 6, 2019                Transcript shall be filed by court reporter.
Thu., June 13, 2019              Appellant's opening brief and excerpts of record
                                 shall be served and filed pursuant to FRAP 31 and
                                 9th Cir. R. 31-2.1.
Mon., July 15, 2019              Appellee's answering brief and excerpts of record
                                 shall be served and filed pursuant to FRAP 31 and
                                 9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.
    Case 2:16-cr-00100-GMN-DJA
       Case: 19-10097, 03/14/2019,Document  348 DktEntry:
                                   ID: 11228404, Filed 03/14/19  Page
                                                          1-1, Page 3 of3 3of 3

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT

                                              By: Jessica Poblete Dela Cruz
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7
